Exhibit 10.5

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

dated as of

 

August 31, 2012

 

among

 

BEHRINGER HARVARD REIT I, INC.

 

and

 

THE SHAREHOLDERS FROM TIME TO TIME PARTY HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE 1

DEFINITIONS

 

 

 

Section 1.01.

Definitions

1

Section 1.02.

Other Definitional and Interpretative Provisions

4

 

 

 

ARTICLE 2

REGISTRATION RIGHTS

 

 

 

Section 2.01.

Demand Registration

5

Section 2.02.

Piggyback Registration

8

Section 2.03.

Shelf Registration

9

Section 2.04.

Lock-Up Agreements

10

Section 2.05.

Registration Procedures

11

Section 2.06.

Participation In Public Offering

14

Section 2.07.

Rule 144 Sales; Cooperation By The Company

14

 

 

ARTICLE 3

 

INDEMNIFICATION AND CONTRIBUTION

 

 

 

 

Section 3.01.

Indemnification by the Company

15

Section 3.02.

Indemnification by Participating Shareholders

15

Section 3.03.

Conduct of Indemnification Proceedings

16

Section 3.04.

Contribution

16

Section 3.05.

Other Indemnification

17

 

 

 

ARTICLE 4

MISCELLANEOUS

 

 

 

Section 4.01.

Binding Effect; Assignability

17

Section 4.02.

Notices

18

Section 4.03.

Waiver; Amendment; Termination

18

Section 4.04.

Governing Law

19

Section 4.05.

Jurisdiction

19

Section 4.06.

WAIVER OF JURY TRIAL

19

Section 4.07.

Specific Enforcement

19

Section 4.08.

Counterparts; Effectiveness

19

Section 4.09.

Entire Agreement

19

Section 4.10.

Severability

20

Section 4.11.

Independent Nature of Shareholders’ Obligations and Rights

20

 

 

 

Exhibit A

Joinder Agreement

 

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT dated as of August 31, 2012 (this “Agreement”)
among Behringer Harvard REIT I, Inc., a Maryland corporation (the “Company”),
and the Shareholders from time to time party hereto (initially, Behringer
Harvard REIT I Services Holdings, LLC as the sole holder of Registrable
Securities) as listed on the signature pages, including any Permitted
Transferees (collectively, the “Shareholders”).

 

In consideration of the mutual promises made herein and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.                                             Definitions.  The
following terms, as used herein, have the following meanings:

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
provided that no security holder of the Company shall be deemed an Affiliate of
any other security holder solely by reason of any investment in the Company. 
For the purpose of this definition, the term “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.  For the avoidance of doubt, the Company,
Behringer Harvard Operating Partnership I LP, and their respective subsidiaries
shall not be considered Affiliates of Behringer Harvard Holdings, LLC and its
subsidiaries, and vice versa.

 

“Articles Supplementary” means the Articles Supplementary of the Company
establishing the Series A Participating, Voting, Convertible Preferred Stock
($0.0001 par value) filed with the State of Maryland in accordance with the
Master Modification Agreement, dated as of August 31, 2012, among the Company,
Behringer Harvard REIT I Services Holdings, LLC, Behringer Advisors, LLC and HPT
Management Services, LLC.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

 

“Common Shares” means shares of Common Stock, par value $0.0001 per share, of
the Company and any stock into which such Common Shares thereafter may be
converted or changed.

 

“Company” has the meaning set forth in the preamble hereto.

 

--------------------------------------------------------------------------------


 

“Convertible Securities” means shares of Series A Participating, Voting,
Convertible Preferred Stock, par value $0.0001 per share, of the Company.

 

“Damages” has the meaning set forth in Section 3.01.

 

“Demand Registration” has the meaning set forth in Section 2.01.

 

“Demand Requesting Shareholder” has the meaning set forth in Section 2.01(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FINRA” means the Financial Industry Regulatory and any successor thereto.

 

“Indemnified Party” has the meaning set forth in Section 3.03.

 

“Indemnifying Party” has the meaning set forth in Section 3.03.

 

“Inspectors” has the meaning set forth in Section 2.05(f).

 

“Lock-Up Period” has the meaning set forth in Section 2.03(f).

 

“Maximum Offering Size” has the meaning set forth in Section 2.01(e).

 

“Notice” has the meaning set forth in Section 4.02.

 

“Permitted Transferee” means in the case of any Shareholder, a Person to whom
Registrable Securities are Transferred by such Shareholder; provided, however,
that (i) such Transfer is not made in a registered offering or pursuant to
Rule 144, (ii) such Transfer does not violate Section 2.04 and (iii) such
transferee shall only be a Permitted Transferee if and to the extent the
transferor designates the transferee as a Permitted Transferee entitled to
rights hereunder pursuant to Section 4.01(b) or the transferee executes a
Joinder Agreement as contemplated by Section 4.01(b).

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Piggyback Registration” has the meaning set forth in Section 2.02.

 

“Public Offering” means an underwritten public offering of Common Shares of the
Company pursuant to an effective registration statement under the Securities
Act, other than pursuant to a registration statement on Form S-4 or Form S-8 or
any similar or successor form.

 

“Records” has the meaning set forth in Section 2.05(f).

 

“Registering Shareholders” has the meaning set forth in Section 2.01.

 

“Registrable Securities” means, at any time, (i) any Common Shares issued or
issuable upon conversion of any Convertible Securities, and (ii) any additional
Common Shares issued or

 

2

--------------------------------------------------------------------------------


 

distributed by way of conversion, exchange, exercise, dividend, split, reverse
split, combination, recapitalization, reclassification, merger, amalgamation,
consolidation, sale of assets, other reorganization or other similar event in
respect of the Common Shares referred to in clause (i) above, in each case until
(A) a registration statement covering such Common Shares has been declared
effective by the SEC and such Common Shares have been disposed of pursuant to
such effective registration statement, or (B) such Common Shares are sold under
circumstances in which all the applicable conditions of Rule 144 are met or, if
the Common Shares are then listed on a national securities exchange and Rule 144
is available in connection with a sale of Registrable Securities, which could be
sold without restriction (on a single day) under Rule 144(e).

 

“Registration Expenses” means any and all expenses incident to the performance
of, or compliance with, any registration or marketing of securities, including
all (i) registration and filing fees, and all other fees and expenses payable in
connection with the listing of securities on any securities exchange or
automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
the Company (including all salaries and expenses of its officers and employees
performing legal or accounting duties), (vi) reasonable fees and disbursements
of counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the Company (including the expenses
relating to any comfort letters or costs associated with the delivery by
independent certified public accountants of any comfort letters requested
pursuant to Section 2.05(g)), (vii) reasonable fees and expenses of any special
experts retained by the Company in connection with such registration,
(viii) reasonable fees (not exceeding $35,000), plus reasonable out-of-pocket
expenses, of one counsel for all the Shareholders participating in the offering
selected by the Shareholders holding the majority of the Registrable Securities
to be sold for the account of all Shareholders in the offering, (ix) fees and
expenses in connection with any review by FINRA of the underwriting arrangements
or other terms of the offering, and all fees and expenses of any “qualified
independent underwriter,” including the fees and expenses of any counsel
thereto, (x) fees and disbursements of underwriters customarily paid by issuers
or sellers of securities, but excluding any underwriting fees, discounts and
commissions attributable to the sale of Registrable Securities, (xi) costs of
printing and producing any agreements among underwriters, underwriting
agreements, any “blue sky” or legal investment memoranda and any selling
agreements and other documents in connection with the offering, sale or delivery
of the Registrable Securities, (xii) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with such offering, (xiii) expenses relating to any analyst or
investor presentations or any “road shows” undertaken in connection with the
registration, marketing or selling of the Registrable Securities, and (xiv) all
out-of pocket costs and expenses incurred by the Company or its appropriate
officers in connection with their compliance with Section 2.05(l).  Except as
set forth in clause (viii) above, Registration Expenses shall not include any
out-of-pocket expenses of the Shareholders (or the agents who manage their
accounts).

 

“Rule 144” means Rule 144 (or any successor provisions) under the Securities Act

 

3

--------------------------------------------------------------------------------


 

“Rule 144A” has the meaning set forth in Section 2.08(b).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shareholder” means at any time, any Person (other than the Company) who shall
then be a party to or bound by this Agreement, including any Permitted
Transferees, so long as such Person shall be the holder of record of any
Registrable Securities.

 

“Shelf Registration” has the meaning set forth in Section 2.03.

 

“Shelf Requesting Shareholder” means, in connection with a Shelf Registration,
(i) all the Shareholders in the case of a Triggering Event of the type referred
to in clause (i) of the definition thereof, or (ii) those requesting
Shareholder(s) referred to in clause (ii) of the definition of Triggering Event.

 

“Transfer” means, with respect to any securities, (i) when used as a verb, to
sell, assign, dispose of, exchange, pledge, encumber, hypothecate or otherwise
transfer such securities or any participation or interest therein, whether
directly or indirectly, or agree or commit to do any of the foregoing and
(ii) when used as a noun, a direct or indirect sale, assignment, disposition,
exchange, pledge, encumbrance, hypothecation, or other transfer of such
securities or any participation or interest therein or any agreement or
commitment to do any of the foregoing.

 

“Triggering Event” means the earlier to occur of (i) the automatic conversion of
all the then outstanding Convertible Securities upon a Listing Event (as defined
in the Articles Supplementary) and (ii) the request from one Shareholder or a
group of Shareholders holding not less than 15% of the then Registrable
Securities that the Company file a Shelf Registration, as the case may be.

 

“Underwritten Takedown” has the meaning set forth in Section 2.03.

 

Section 1.02.                                             Other Definitional and
Interpretative Provisions.  The words “hereof”, “herein” and “hereunder” and
words of like import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The captions
herein are included for convenience of reference only and shall be ignored in
the construction or interpretation hereof.  References to Articles, Sections or
Exhibits are to Articles, Sections and Exhibits of this Agreement unless
otherwise specified.  All Exhibits annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized term used in any Exhibit but not otherwise defined
therein shall have the meaning as defined in this Agreement.  Any singular term
in this Agreement shall be deemed to include the plural, and any plural term the
singular.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import.  “Writing”, “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.  References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.  References to any Person

 

4

--------------------------------------------------------------------------------


 

include the successors and permitted assigns of that Person.  References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.

 

ARTICLE 2
REGISTRATION RIGHTS

 

Section 2.01.                                             Demand Registration.

 

(a)                                  If one Shareholder or a group of
Shareholders holding not less than 15% of the then Registrable Securities (the
“Demand Requesting Shareholders”) request that the Company file a registration
statement (a “Demand Registration”)  and the Company is not eligible to use
Form S-3 (or a successor to Form S-3) in connection with the resale of the
Registrable Securities to be sold pursuant to the registration statement, the
Company:  (i) shall promptly give notice thereof at least ten Business Days
prior to the anticipated filing date of the registration statement relating to
such Demand Registration to all Shareholders (not including the Demand
Requesting Shareholders); (ii) shall file such registration statement under the
Securities Act within 45 days after the occurrence of such request; and
(iii) thereupon shall use its reasonable best efforts to effect, as
expeditiously as possible, the registration under the Securities Act of:

 

(1)                                  subject to the restrictions set forth in
Sections 2.01(e), all Registrable Securities for which the Demand Requesting
Shareholders have requested registration under this Section 2.01; and

 

(2)                                  subject to the restrictions set forth in
Sections 2.01(e), all other Registrable Securities of the same class as those
requested to be registered by the Demand Requesting Shareholders that any
Shareholders (all such Shareholders, together with the Demand Requesting
Shareholders, the “Registering Shareholders”) have requested the Company to
register by request received by the Company within seven days after such
Shareholders receive the Company’s notice of the Demand Registration,

 

all to the extent necessary to permit the disposition (in accordance with the
intended method of disposition specified by the Registering Shareholders of the
Registrable Securities) so to be registered.

 

(b)                                 Promptly after the expiration of the
seven-day period referred to in clause (ii) of Section 2.01(a)(2), the Company
will notify all Registering Shareholders of the identities of the other
Registering Shareholders and the number of shares of Registrable Securities
requested to be included therein.  At any time prior to the effective date of
the registration statement relating to such registration, the Demand Requesting
Shareholders (by majority vote) may revoke such request, without liability to
any of the other Registering Shareholders, by providing a notice to the Company
revoking such request.  A request, so revoked, shall be considered to be a
Demand Registration unless (i) such revocation arose out of the fault of the
Company (in which case the Company shall be obligated to pay all Registration
Expenses in connection with such revoked request), or (ii) the Demand Requesting
Shareholders or any other

 

5

--------------------------------------------------------------------------------


 

Shareholder or Shareholders reimburse the Company for all Registration Expenses
of such revoked request.

 

(c)                                  The Company shall be liable for and shall
pay all Registration Expenses in connection with any Demand Registration,
regardless of whether such Registration is effected, unless the Demand
Requesting Shareholders elects to pay such Registration Expenses as described in
the last sentence of Section 2.01(b).

 

(d)                                 A Demand Registration shall not be deemed to
have occurred:

 

(1)                                  unless the registration statement relating
thereto (A) has become effective under the Securities Act, and (B) has remained
effective for a period of at least 180 days (or such shorter period in which all
Registrable Securities of the Registering Shareholders included in such
registration have actually been sold thereunder), provided that a Demand
Registration shall not be deemed to have occurred if, after such registration
statement becomes effective, (1) such registration statement is interfered with
by any stop order, injunction or other order or requirement of the SEC or other
governmental agency or court, and (2) less than 75% of the Registrable
Securities included in such registration statement have been sold thereunder; or

 

(2)                                  if the Maximum Offering Size is reduced in
accordance with Section 2.01(e) such that less than a majority of the
Registrable Securities of the Requesting Shareholders sought to be included in
such registration are included.

 

(e)                                  If a Demand Registration involves an
underwritten Public Offering, the holders of a majority of the Registrable
Securities to be sold in the Public Offering shall select the investment banking
firm or firms to act as the managing underwriter or underwriters in connection
with such Public Offering, subject to consent of the Company, which consent will
not be unreasonably withheld or delayed.  If a Demand Registration involves an
underwritten Public Offering and the managing underwriter advises the Company
and the Registering Shareholders that, in its view, the number of shares of
Registrable Securities requested to be included in such registration (including
any securities that the Company proposes to be included that are not Registrable
Securities) exceeds the largest number of shares that can be sold without having
an adverse effect on such offering, including the price at which such shares can
be sold (the “Maximum Offering Size”), the Company shall include in such
registration, in the priority listed below, up to the Maximum Offering Size:

 

(1)                                  first, all Registrable Securities requested
to be included in such registration by all Registering Shareholders (allocated,
if necessary for the offering not to exceed the Maximum Offering Size, pro rata
among such Shareholders on the basis of the relative number of Registrable
Securities held by each such Shareholder); and

 

(2)                                  second, any securities proposed to be
registered by the Company (including for the benefit of any other Persons not
party to this Agreement).

 

6

--------------------------------------------------------------------------------


 

(f)                                    Upon notice to the Registering
Shareholders, the Company may postpone effecting a registration pursuant to this
Section 2.01 on one occasion during any period of six consecutive months for a
reasonable time specified in the notice but not exceeding 90 days (which period
may not be extended or renewed), if (i) the Company reasonably determines that
effecting the registration would materially and adversely affect an offering of
securities of the Company the preparation of which had then been commenced, or
(ii) the Company is in possession of material non-public information the
disclosure of which during the period specified in such notice the Company
reasonably believes would not be in the best interests of the Company.

 

(g)                                 Notwithstanding anything that may be to the
contrary in this Article 2, if the Common Shares are then listed on a national
securities exchange and Rule 144 is available in connection with a sale of
Registrable Securities, then the Company shall not be obligated to effect a
Demand Registration unless the aggregate proceeds expected to be received from
the sale of the Registrable Securities requested to be included in such Demand
Registration equals or exceeds $20,000,000 or such lesser amount that
constitutes all the Registrable Securities of the Demand Requesting Shareholders
(provided that such lesser amount is at least $10,000,000) or all of the
Registrable Securities then outstanding.  Notwithstanding anything that may be
to the contrary in this Article 2, the Company shall not be required to effect
(A) more than one registration pursuant to Section 2.01 hereunder within any
six-month period, or (B) more than three Demand Registrations hereunder in the
aggregate.

 

(h)                                 Notwithstanding anything that may be to the
contrary in this Article 2, the Company shall not be obligated to register any
Registrable Securities unless the holder thereof has notified the Company in
writing of its intended method of distribution in a timely manner.

 

Section 2.02.                                             Piggyback
Registration.

 

(a)                                  If the Company proposes to register any
Common Shares under the Securities Act (other than (i) a Shelf Registration for
Shareholders, which will be subject to the provisions of Section 2.03, provided
that any Underwritten Takedown will be subject to this Section 2.02, or (ii) a
registration on Form S-8, S-4 or S-3D, or any successor forms, relating to
Common Shares issuable upon exercise of employee stock options or in connection
with any employee benefit or similar plan of the Company or in connection with a
direct or indirect acquisition by the Company of another Person), whether or not
for sale for its own account, the Company shall each such time give prompt
notice at least ten Business Days prior to the anticipated filing date of the
registration statement relating to such registration to each Shareholder, which
notice shall set forth such Shareholder’s rights under this Section 2.02 and
shall offer such Shareholder the opportunity to include in such registration
statement the number of Registrable Securities of the same class or series as
those proposed to be registered as each such Shareholder may request (a
“Piggyback Registration”), subject to the provisions of Section 2.02(b).  Upon
the request of any such Shareholder made within seven days after the receipt of
notice from the Company (which request shall specify the number of Registrable
Securities intended to be registered by such Shareholder), the Company shall use
all reasonable best efforts to effect the registration under the Securities Act
of all Registrable Securities that the Company has been so requested to register
by all such Shareholders, to the extent required to permit the disposition of
the Registrable Securities so to be registered, provided that (A) if such

 

7

--------------------------------------------------------------------------------


 

registration involves an underwritten Public Offering, all such Shareholders
requesting to be included in the Company’s registration must sell their
Registrable Securities to the underwriters, on the same terms and conditions as
apply to the Company or the holders of Common Stock (other than the
Shareholders) that have demanded such Piggyback Registration, as applicable, and
(B) if, at any time after giving notice of its intention to register any Common
Shares pursuant to this Section 2.02 and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register such securities, the Company
shall give notice to all such Shareholders and, thereupon, shall be relieved of
its obligation to register any Registrable Securities in connection with such
registration.  No registration effected under this Section 2.02 shall relieve
the Company of its obligations to effect a Demand Registration to the extent
required by Section 2.01 or a Shelf Registration to the extent required by
Section 2.03.  The Company shall pay all Registration Expenses in connection
with each Piggyback Registration.

 

(b)                                 If a Piggyback Registration involves an
underwritten Public Offering (other than any Demand Registration, in which case
the provisions with respect to priority of inclusion in such offering set forth
in Section 2.01(e) shall apply) and the managing underwriter advises the Company
that, in its view, the number of Common Shares that the Company and such
Shareholders intend to include in such registration exceeds the Maximum Offering
Size, the Company shall include in such registration, in the following priority,
up to the Maximum Offering Size:

 

(1)                                  first, so much of the Common Shares
proposed to be registered for the account of the Company (or, if such
registration is pursuant to a demand by a Person that is not a Shareholder, for
the account of such other Person) as would not cause the offering to exceed the
Maximum Offering Size,

 

(2)                                  second, all Registrable Securities
requested to be included in such registration by any Shareholders pursuant to
this Section 2.02 (allocated, if necessary for the offering not to exceed the
Maximum Offering Size, pro rata among such Shareholders on the basis of the
relative number of shares of Registrable Securities so requested to be included
in such registration by each), and

 

(3)                                  third, any securities proposed to be
registered for the account of any other Persons with such priorities among them
as the Company shall determine.

 

Section 2.03.                                             Shelf Registration.

 

(a)                                  If a Triggering Event occurs and the
Company is eligible to use Form S-3, the Company shall use its reasonable best
efforts to file a registration statement pursuant to Rule 415 under the
Securities Act (or any successor rule) (a “Shelf Registration”) with respect to 
all of the Registrable Securities that have been converted into Common Shares
pursuant to the Articles Supplementary and are contemplated to be included in
such Shelf Registration pursuant to Section 2.03(b), within 30 days after the
occurrence of the Triggering Event.  The Company only shall be required to
effectuate one Public Offering from such Shelf Registration (an

 

8

--------------------------------------------------------------------------------

 


 

“Underwritten Takedown”) within any six-month period, which offering shall be
deemed a Demand Registration.  The provisions of Section 2.01 shall apply
mutatis mutandis to each Underwritten Takedown, with references to “filing of
the registration statement” or “effective date” being deemed references to
filing of a prospectus or supplement for such offering and references to
“registration” being deemed references to the offering; provided, however,  that
Registering Shareholders shall only include Shareholders whose Registrable
Securities are included in such Shelf Registration or may be included therein
without the need for an amendment to such Shelf Registration (other than an
automatically effective amendment).  So long as the Shelf Registration is
effective, no Shareholder covered thereunder may request any Demand Registration
pursuant to Section 2.01 with respect to Registrable Shares that are registered
on such Shelf Registration.

 

(b)                                 If a Triggering Event of the type referred
to in either clause (i) or (ii) of the definition thereof occurs, the Company
promptly shall give notice of the subject Shelf Registration  (but at least ten
Business Days prior to the anticipated filing date of the registration statement
relating to such Shelf Registration) to all the Shareholders in the event of a
Trigger Event under such clause (i) and to all the Shareholders (other than the
Shelf Requesting Shareholders) in the event of a Trigger Event under such clause
(ii), and thereupon shall use its reasonable best efforts to effect  the
registration under the Securities Act of:

 

(1)                                  all Registrable Securities for which the
Shelf Requesting Shareholders have requested registration under this
Section 2.03 (which in the case of a Triggering Event of the type specified in
clause (i) of the definition thereof shall be deemed to be all the then
outstanding Registrable Securities), and

 

(2)                                  all other Registrable Securities of the
same class as those requested to be registered by the Shelf Requesting
Shareholders that any Shareholders have requested the Company to register by
request received by the Company within seven days after such Shareholders
receive the Company’s notice of the Shelf Registration,

 

all to the extent necessary to permit the registration of the Registrable
Securities so to be registered on such Shelf Registration.

 

(c)                                  At any time prior to the effective date of
the registration statement relating to such Shelf Registration, the Shelf
Requesting Shareholder may revoke such request, without liability to any of the
other Registering Shareholders, by providing a notice to the Company revoking
such request.

 

(d)                                 The Company shall be liable for and pay all
Registration Expenses in connection with any Shelf Registration.

 

(e)                                  Upon notice to the Shelf Requesting
Shareholder, the Company may postpone effecting a registration pursuant to this
Section 2.03 on one occasion during any period of six consecutive months for a
reasonable time specified in the notice but not exceeding 45 days (which period
may not be extended or renewed), if the Company determines that effecting the
registration would materially and adversely affect an offering of securities of
the Company the

 

9

--------------------------------------------------------------------------------


 

preparation of which had then been commenced, or the Company is in possession of
material non-public information the disclosure of which during the period
specified in such notice the Company reasonably believes would not be in the
best interests of the Company.

 

(f)                                    Notwithstanding anything that may be to
the contrary in this Article 2, the Company shall not be required to effect
(A) more than one Shelf Registration pursuant to Section 2.03 within any
three-month period, or (B) more than three Shelf Registrations (excluding any
Underwritten Takedown, which shall instead be counted as a Demand Registration)
hereunder in the aggregate.

 

Section 2.04.                                             Lock-Up Agreements. 
If any registration of Registrable Securities shall be effected in connection
with a Public Offering, neither the Company nor any Shareholder who (i) sold any
Registrable Securities in such Public Offering, (ii) is a director or executive
officer of the Company, or (iii) holds in excess of one half of one percent
(1/2%) of the then outstanding shares of Common Stock (nor, to the extent
requested by the lead managing underwriter or any governmental authority or
regulatory agency (including FINRA), any other Shareholder), shall effect any
public sale or distribution, including any sale pursuant to Rule 144, of any
Common Shares or other equity or equity-based security of the Company (except as
part of such Public Offering) during the period beginning 14 days prior to the
effective date of the applicable registration statement or, in the case of a
Shelf Registration, 14 days prior to launch of the offering or such later date
when the Shareholder receives notice thereof until the earlier of (i) such time
as the Company and the lead managing underwriter shall agree and (ii) 180 days
following the effective date of the applicable registration statement or, in the
case of a Shelf Registration, 90 days following the launch of the offering or
such later date when the Shareholder receives notice thereof (such period, the
“Lock-Up Period” for the applicable registration statement).

 

Section 2.05.                                             Registration
Procedures.  Whenever Shareholders request that any Registrable Securities be
registered pursuant to Section 2.01, 2.02 or 2.03, subject to the provisions of
such Sections, the Company shall use all reasonable best efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof as quickly as practicable, and, in
connection with any such request:

 

(a)                                  The Company shall as expeditiously as
possible prepare and file with the SEC a registration statement on any form for
which the Company then qualifies or that counsel for the Company shall deem
appropriate and which form shall be available for the sale of the Registrable
Securities to be registered thereunder in accordance with the intended method of
distribution thereof, and use all reasonable best efforts to cause such filed
registration statement to become and remain effective for a period of not less
than 180 days, or in the case of a Shelf Registration, three years (or such
shorter period in which all of the Registrable Securities of the Shareholders
included in such registration statement shall have actually been sold
thereunder).  Any such registration statement shall be an automatically
effective registration statement to the extent permitted by the SEC’s rules and
regulations.

 

(b)                                 Prior to filing a registration statement or
prospectus or any amendment or supplement thereto (other than any report filed
pursuant to the Exchange Act that is incorporated by reference therein), the
Company shall, if requested, furnish to each participating Shareholder

 

10

--------------------------------------------------------------------------------


 

and each underwriter, if any, of the Registrable Securities covered by such
registration statement copies of such registration statement as proposed to be
filed and provide each participating Shareholder with a reasonable period of
time to comment thereon, and thereafter the Company shall furnish to such
Shareholder and underwriter, if any, such number of copies of such registration
statement, each amendment and supplement thereto (in each case including all
exhibits thereto and documents incorporated by reference therein), the
prospectus included in such registration statement (including each preliminary
prospectus and any summary prospectus) and any other prospectus filed under
Rule 424, Rule 430A, Rule 430B or Rule 430C under the Securities Act and such
other documents as such Shareholder or underwriter may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
Shareholder.

 

(c)                                  After the filing of the registration
statement, the Company shall (i) cause the related prospectus to be supplemented
by any required prospectus supplement and, as so supplemented, to be filed
pursuant to Rule 424 under the Securities Act, (ii) comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by such registration statement during the applicable period
in accordance with the intended methods of disposition by the Shareholders
thereof set forth in such registration statement or supplement to such
prospectus, and (iii) promptly notify each Shareholder holding Registrable
Securities covered by such registration statement of any stop order issued or
threatened by the SEC or any state securities commission and take all reasonable
actions required to prevent the entry of such stop order or to remove it if
entered.

 

(d)                                 The Company shall use all reasonable best
efforts to (i) register or qualify the Registrable Securities covered by such
registration statement under such other securities or “blue sky” laws of such
jurisdictions in the United States as any Registering Shareholder holding such
Registrable Securities reasonably (in light of such Shareholder’s intended plan
of distribution) requests and (ii) cause such Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company and
do any and all other acts and things that may be reasonably necessary or
advisable to enable such Shareholder to consummate the disposition of the
Registrable Securities owned by such Shareholder, provided that the Company
shall not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 2.05(d), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction.

 

(e)                                  The Company shall immediately notify each
Shareholder holding such Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading and promptly prepare and make available to
each such Shareholder and file with the SEC any such supplement or amendment.

 

(f)                                    Upon execution of confidentiality
agreements in form and substance reasonably satisfactory to the Company, the
Company shall make available for inspection by any

 

11

--------------------------------------------------------------------------------


 

Shareholder and any underwriter participating in any disposition pursuant to a
registration statement being filed by the Company pursuant to this Section 2.05
and any attorney, accountant or other professional retained by any such
Shareholder or underwriter (collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary or desirable to
enable any of the Inspectors to exercise its due diligence responsibility, and
cause the Company’s officers, directors and employees to supply all information
reasonably requested by any Inspectors in connection with such registration
statement.  Records that the Company determines, in good faith, to be
confidential and that it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement, or (ii) the release of such Records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction.  Each Shareholder agrees
that information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it or its Affiliates as the basis for any
market transactions in any of the Company’s securities unless and until such
information is made generally available to the public.  Each Shareholder further
agrees that, upon learning that disclosure of such Records is sought in a court
of competent jurisdiction, it shall give notice to the Company and allow the
Company, at its expense, to undertake appropriate action to prevent disclosure
of the Records deemed confidential.

 

(g)                                 The Company shall use reasonable best
efforts to furnish to each Registering Shareholder and to each such underwriter,
if any, a signed counterpart, addressed to such Shareholder or underwriter, of
(i) an opinion or opinions of counsel to the Company and (ii) a comfort letter
or comfort letters from the Company’s independent public accountants, each in
customary form and covering such matters of the kind customarily covered by
opinions or comfort letters, as the case may be, as the Shareholders holding the
majority of the Registrable Securities to be sold for the account of all
Shareholders in the offering  or the managing underwriter therefor reasonably
requests.

 

(h)                                 The Company shall otherwise use all
reasonable best efforts to comply with all applicable rules and regulations of
the SEC, and make available to its security holders, as soon as reasonably
practicable, an earnings statement or such other document covering a period of
12 months, beginning within three months after the effective date of the
registration statement, which earnings statement satisfies the requirements of
Rule 158 under the Securities Act.

 

(i)                                     The Company may require each Shareholder
promptly to furnish in writing to the Company such information regarding the
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required in
connection with such registration.

 

(j)                                     Each Shareholder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 2.05(e), such Shareholder shall forthwith discontinue
disposition of Registrable Securities pursuant to the registration statement
covering such Registrable Securities until such Shareholder’s receipt of the
copies of the supplemented or amended prospectus contemplated by
Section 2.05(e), and, if so directed by the Company, such Shareholder shall
deliver to the Company all copies, other than any permanent file copies then in
such Shareholder’s possession, of the most recent prospectus

 

12

--------------------------------------------------------------------------------


 

covering such Registrable Securities at the time of receipt of such notice.  If
the Company shall give such notice, the Company shall extend the period during
which such registration statement shall be maintained effective (including the
period referred to in Section 2.05(a)) by the number of days during the period
from and including the date of the giving of notice pursuant to Section 2.05(e)
to the date when the Company shall make available to such Shareholder a
prospectus supplemented or amended to conform with the requirements of
Section 2.05(e).

 

(k)                                  The Company shall use reasonable best
efforts to list all shares of Common Stock (or other securities) issued upon
conversion of the Convertible Securities on any securities exchange or quotation
system on which the Common Shares (or such other securities) are then listed or
traded, upon issuance thereof.

 

(l)                                     The Company shall select an underwriter
or underwriters in connection with any other Public Offering.  In connection
with any Public Offering, the Company shall enter into customary agreements
(including an underwriting agreement in customary form) and take such all other
actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities in any such Public Offering,
including the engagement of a “qualified independent underwriter” in connection
with the qualification of the underwriting arrangements with FINRA.

 

(m)                               The Company shall have appropriate senior
executive officers of the Company (i)  prepare and make presentations at any
“road shows” and before analysts, and (ii) otherwise use their reasonable
efforts to cooperate as reasonably requested by the underwriters in the
offering, marketing or selling of the Registrable Securities.

 

Section 2.06.                                             Participation In
Public Offering.  No Shareholder may participate in any Public Offering
hereunder unless such Shareholder (a) agrees to sell such Shareholder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements, and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and the provisions of this Agreement in
respect of registration rights.

 

Section 2.07.                                             Rule 144 Sales;
Cooperation By The Company.  If any holder of Common Stock (or other securities)
issued upon conversion of the Convertible Shares or holder of Registrable
Securities (but only if such holder is a Shareholder or a Permitted Transferee
thereof), shall Transfer or propose to Transfer any shares of Common Stock (or
other securities) issued upon conversion of the Convertible Securities or any
Registrable Securities pursuant to Rule 144 or Rule 144A, the Company shall
cooperate, to the extent commercially reasonable, with such holder and shall
promptly provide to such holder such information as such holder shall reasonably
request.  Without limiting the foregoing, the Company shall:

 

(a)                                  at any time after any of the Company’s
shares of capital stock are registered under the Securities Act or the Exchange
Act:  (i) make and keep available public information, as those terms are
contemplated by Rule 144; (ii) timely file with the SEC all reports and other
documents required to be filed under the Securities Act and the Exchange Act;
and (iii) furnish to each such holder forthwith upon request a written statement
by the Company

 

13

--------------------------------------------------------------------------------


 

as to its compliance with the reporting requirements of the Securities Act and
the Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other information as such holder may reasonably request in
order to avail itself of any rule or regulation of the SEC allowing such holder
to sell any Registrable Securities without registration; and

 

(b)                                 each such holder and each prospective holder
(but only if such prospective holder is a Permitted Transferee) who may consider
acquiring Common Stock, other securities received upon conversion of the
Convertible Securities or Registrable Securities in reliance upon Rule 144A
under the Securities Act (or any successor rule then in force) (“Rule 144A”)
shall have the right to request from the Company, and the Company will provide
upon such request, such information regarding the Company and its business,
assets and properties, if any, as is at the time required to be made available
by the Company under Rule 144A so as to enable such holder or prospective holder
to transfer the respective securities to such prospective holder in reliance
upon Rule 144A.

 

(c)                                  In addition, the Company shall use
reasonable best efforts to furnish forthwith, but in any event within five
(5) business days following the receipt of a supportable request therefor, at
the Company’s expense, to the Company’s transfer agent an opinion of counsel
that such unlegended stock certificates may be issued and the requesting
Shareholder shall furnish to the transfer agent any representation letter
requested by the transfer agent in connection therewith, at such Stockholder’s
expense.

 

ARTICLE 3
INDEMNIFICATION AND CONTRIBUTION

 

Section 3.01.                                             Indemnification by the
Company.  The Company agrees to indemnify and hold harmless each Shareholder
beneficially owning any Registrable Securities covered by a registration
statement, its officers, directors, employees, partners and agents, and each
Person, if any, who controls such Shareholder within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act from and against any and
all losses, claims, damages, liabilities and expenses (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses)
(collectively, “Damages”) caused by or relating to any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement or prospectus relating to the Registrable Securities (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or any preliminary prospectus or free-writing prospectus (as defined in
Rule 405 under the Securities Act), or caused by or relating to any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, except insofar as
such Damages are caused by or related to any such untrue statement or omission
or alleged untrue statement or omission so made based upon information furnished
in writing to the Company by such Shareholder or on such Shareholder’s behalf
expressly for use therein.  The Company also agrees to indemnify any
underwriters of the Registrable Securities, their officers and directors and
each Person who controls such underwriters within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act on substantially the same
basis as that of the indemnification of the Shareholders provided in this
Section 3.01.

 

14

--------------------------------------------------------------------------------

 


 

Section 3.02.                                             Indemnification by
Participating Shareholders.  Each Shareholder holding Registrable Securities
included in any registration statement agrees, severally but not jointly, to
indemnify and hold harmless the Company, its officers, directors and agents and
each Person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity from the Company to such Shareholder provided in Section 3.01, but
only with respect to information furnished in writing by such Shareholder or on
such Shareholder’s behalf expressly for use in any registration statement or
prospectus relating to the Registrable Securities, or any amendment or
supplement thereto, or any preliminary prospectus or free-writing prospectus. 
Each such Shareholder also agrees to indemnify and hold harmless underwriters of
the Registrable Securities, their officers and directors and each Person who
controls such underwriters within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act on substantially the same basis as that of
the indemnification of the Company provided in this Section 3.02.  As a
condition to including Registrable Securities in any registration statement
filed in accordance with Article 2, the Company may require that it shall have
received an undertaking reasonably satisfactory to it from any underwriter to
indemnify and hold it harmless to the extent customarily provided by
underwriters with respect to similar securities.  No Shareholder shall be liable
under this Section 3.02 for any Damages in excess of the net proceeds realized
by such Shareholder in the sale of Registrable Securities of such Shareholder to
which such Damages relate.

 

Section 3.03.                                             Conduct of
Indemnification Proceedings.  If any proceeding (including any governmental
investigation) shall be instituted involving any Person in respect of which
indemnity may be sought pursuant to this Article 3, such Person (an “Indemnified
Party”) shall promptly notify the Person against whom such indemnity may be
sought (the “Indemnifying Party”) in writing and the Indemnifying Party shall
assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Party, and shall assume the payment of all fees
and expenses, provided that the failure of any Indemnified Party so to notify
the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure to notify.  In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (a) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel, (b) in the reasonable judgment of such
Indemnified Party representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them,
including one or more defenses or counterclaims that are different from or in
addition to those available to the Indemnifying Party, or (c) the Indemnifying
Party shall have failed to assume the defense within 30 days of notice pursuant
to this Section 3.03.  It is understood that, in connection with any proceeding
or related proceedings in the same jurisdiction, the Indemnifying Party shall
not be liable for the reasonable fees and expenses of more than one separate
firm of attorneys (in addition to any local counsel) at any time for all such
Indemnified Parties, and that all such fees and expenses shall be reimbursed as
they are incurred.  In the case of any such separate firm for the Indemnified
Parties, such firm shall be designated in writing by the Indemnified Parties. 
The Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment.  Without the prior

 

15

--------------------------------------------------------------------------------


 

written consent of the Indemnified Party, no Indemnifying Party shall effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement (i) includes
an unconditional release of such Indemnified Party from all liability arising
out of such proceeding, and (ii) does not include any injunctive or other
equitable or non-monetary relief applicable to or affecting such Indemnified
Person.

 

Section 3.04.                                             Contribution.  If the
indemnification provided for in this Article 3 is unavailable to the Indemnified
Parties in respect of any Damages, then each Indemnifying Party, in lieu of
indemnifying the Indemnified Parties, shall contribute to the amount paid or
payable by such Indemnified Party, in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party and Indemnified Party in
connection with the actions, statements or omissions that resulted in such
Damages as well as any other relevant equitable considerations.  The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Damages shall be deemed to include,
subject to the limitations set forth in this Agreement, any reasonable
attorneys’ or other reasonable fees or expenses incurred by such party in
connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Article 3 was available to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.04 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 3.04, no Shareholder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Shareholder from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that such Shareholder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission, except
in the case of fraud by such Shareholder.  Each Shareholder’s obligation to
contribute pursuant to this Section 3.03 is several in the proportion that the
proceeds of the offering received by such Shareholder bears to the total
proceeds of the offering received by all such Shareholders and not joint.

 

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.  The indemnity
and contribution agreements contained in this Article 3 are in addition to any
liability that the Indemnifying Parties may have to the Indemnified Parties.

 

Section 3.05.                                             Other
Indemnification.  Indemnification similar to that provided in this Article 3
(with appropriate modifications) shall be given by the Company and each
Shareholder participating therein with respect to any required registration or
other qualification

 

16

--------------------------------------------------------------------------------


 

of securities under any foreign, federal or state law or regulation or
governmental authority other than the Securities Act.

 

ARTICLE 4
MISCELLANEOUS

 

Section 4.01.                                             Binding Effect;
Assignability.

 

(a)                                  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs,
successors, legal representatives and permitted assigns.  Any Shareholder that
ceases to own of record any Registrable Securities shall cease to be bound by
the terms hereof (other than (i) the provisions of Article 3 applicable to such
Shareholder with respect to any offering of Registrable Securities completed
before the date such Shareholder ceased to own any Registrable Securities, and
(ii) this Article 4).

 

(b)                                 Neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto pursuant to any Transfer of Registrable
Securities or otherwise, except that each Shareholder may assign rights
hereunder to any Permitted Transferee of such Shareholder.  Any such Permitted
Transferee shall (unless already bound hereby) execute and deliver to the
Company an agreement to be bound by this Agreement in the form of Exhibit A
hereto (a “Joinder Agreement”) and shall thenceforth be a “Shareholder”.

 

(c)                                  Nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than the parties hereto, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

Section 4.02.                                             Notices.  Any notice,
report, approval, waiver, consent or other communication (each, a “Notice”)
required or permitted to be given hereunder shall be in writing and shall be
deemed given or delivered: (i) when delivered personally; (ii) one business day
following deposit with a recognized overnight courier service that obtains a
receipt, provided such receipt is obtained, and provided further that the
deposit occurs prior to the deadline imposed by such service for overnight
delivery; (iii) when transmitted, if sent by electronic mail, provided a read
receipt is delivered to the sender, in each case provided such communication is
addressed to the intended recipient thereof as set forth below:

 

if to the Company to:

 

Behringer Harvard REIT I, Inc.
17300 Dallas Parkway

Suite 1010

Dallas, Texas 75248
Attention: Telisa Webb Schelin, Esq.

Fax: (214) 365-7112

Email: tschelin@behringerharvard.com

 

17

--------------------------------------------------------------------------------


 

with copies (which shall not constitute notice) to:

 

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Attention:  Peter M. Fass

James P. Gerkis

Fax: (212) 969-2900

Email:  pfass@proskauer.com

jgerkis@proskauer.com

 

and:

 

Shefsky & Froelich, Ltd.
111 East Wacker

Suite 2800

Chicago, Illinois 60601
Attention: Michael J. Choate

Fax: (312) 275-7554

Email: mchoate@shefskylaw.com

 

if to any Shareholder, at the address for such Shareholder listed on the
signature pages below or otherwise provided to the Company as set forth below.

 

A party shall, as soon as reasonably practicable, give Notice in writing to the
other party of a change in its address for the purposes of this Section 4.02. 
The failure of any party to give notice shall not relieve any other party of its
obligations under this Agreement except to the extent that such party is
actually prejudiced by such failure to give notice.

 

Any Person who becomes a Shareholder after the date hereof shall provide its
address and fax number to the Company.

 

Section 4.03.                                             Waiver; Amendment;
Termination.  No provision of this Agreement may be waived except by an
instrument in writing executed by the party against whom the waiver is to be
effective.  No provision of this Agreement may be amended or otherwise modified
except by an instrument in writing executed by the Company and the holders of at
least 75% of the Registrable Securities held by the parties hereto at the time
of such proposed amendment or modification.

 

Section 4.04.                                             Governing Law; Venue. 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Maryland, and any action brought to enforce the
agreements made hereunder or any action which arises out of the relationship
created hereunder shall be brought exclusively in City of Dallas, State of
Texas.

 

Section 4.05.                                             Jurisdiction.  The
parties hereby agree that any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in any

 

18

--------------------------------------------------------------------------------


 

state or federal court in the City of Dallas, Texas, so long as one of such
courts shall have subject matter jurisdiction over such suit, action or
proceeding, and that any cause of action arising out of this Agreement shall be
deemed to have arisen from a transaction of business in the State of Texas, and
each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient form.  Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court.  Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 4.02 shall be deemed
effective service of process on such party.

 

Section 4.06.                                             WAIVER OF JURY TRIAL. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 4.07.                                             Specific Enforcement. 
Each party hereto acknowledges that the remedies at law of the other parties for
a breach or threatened breach of this Agreement would be inadequate and, in
recognition of this fact, any party to this Agreement, without posting any bond
or furnishing other security, and in addition to all other remedies that may be
available, shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy that may then be available.

 

Section 4.08.                                             Counterparts;
Effectiveness.  This Agreement may be executed (including by facsimile or other
electronic transmission) with counterpart signature pages or in any number of
counterparts, each of which shall be deemed to be an original, and all of which
shall, taken together, be considered one and the same agreement, it being
understood that each party need not sign the same counterpart.  This Agreement
shall become effective when each party hereto shall have executed and delivered
this Agreement.  Until and unless each party has executed and delivered this
Agreement, this Agreement shall have no effect and no party shall have any right
or obligation hereunder (whether by virtue of any other oral or written
agreement or other communication).

 

Section 4.09.                                             Entire Agreement. 
This Agreement constitutes the entire agreement and understanding among the
parties hereto and supersedes all prior and contemporaneous agreements and
understandings, both oral and written, among the parties hereto with respect to
the subject matter hereof.

 

Section 4.10.                                             Severability.  If any
term, provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction or other authority to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such a determination, the

 

19

--------------------------------------------------------------------------------


 

parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner so that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

Section 4.11.                                             Independent Nature of
Shareholders’ Obligations and Rights.  The obligations of each Shareholder
hereunder are several and not joint with the obligations of any other
Shareholder hereunder, and no Shareholder shall be responsible in any way for
the performance of the obligations of any other Shareholder hereunder.  Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Shareholder pursuant hereto or thereto, shall be
deemed to constitute the Shareholders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the
Shareholders are in any way acting in concert with respect to such obligations
or the transactions contemplated by this Agreement.  Each Shareholder shall be
entitled to protect and enforce its rights, including the rights arising out of
this Agreement, and it shall not be necessary for any other Shareholder to be
joined as an additional party in any proceeding for such purpose.

 

[Signature Pages Follow]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

 

 

By:

/s/ Charles G. Dannis

 

 

Name: Charles G. Dannis

 

 

Title: Chairman of the Special Committee

 

[Signature page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

BEHRINGER HARVARD REIT I SERVICES
HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ M. Jason Mattox

 

 

Name:

M. Jason Mattox

 

 

Title:

Executive Vice President

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Behringer Harvard REIT I Services Holdings,

LLC15601 Dallas Parkway

 

Suite 600

 

Addison, Texas 75001

 

Attention: Stanton P. Eigenbrodt

 

 

 

 

 

With Copies of Notices to:

 

 

 

Jenner & Block LLP

 

353 North Clark Street

 

Chicago, Illinois 60654

 

Attention:

Donald E. Batterson

 

 

Jeffrey R. Shuman

 

[Signature page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

JOINDER TO REGISTRATION RIGHTS AGREEMENT

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Registration Rights Agreement dated as of August 31, 2012 (as the same may be
amended from time to time, the “Registration Rights Agreement”), among Behringer
Harvard REIT I, Inc. and the Shareholders party thereto.  Capitalized terms
used, but not defined, herein shall have the respective meanings ascribed to
such terms in the Registration Rights Agreement.

 

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Registration Rights Agreement as of the date hereof as a “Permitted
Transferee” of a Shareholder thereto, and shall have all of the rights and
obligations of a “Shareholder” thereunder as if it had executed the Registration
Rights Agreement.  The Joining Party hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Registration Rights Agreement (including without limitation Section 4.01
thereof).

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

 

Date:                              ,        

 

 

 

 

 

 

[NAME OF JOINING PARTY]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

Behringer Advisors LLC

 

15601 Dallas Parkway

 

Suite 600

 

Addison, Texas 75001

 

Attention: Stanton P. Eigenbrodt

 

 

 

 

 

With Copies of Notices to:

 

 

 

Jenner & Block LLP

 

353 North Clark Street

 

Chicago, Illinois 60654

 

Attention:

Donald E. Batterson

 

 

Jeffrey R. Shuman

 

--------------------------------------------------------------------------------

 